Dissenting Opinion by
Me. Chief Justice Bell:
Away back in 191$, appellant, while represented hy counsel of his choosing, pleaded guilty to murder. The trial Court determined that appellant’s crime constituted murder in the first degree and imposed a sentence of life imprisonment. No appeal was taken.
In 1966, appellant sought relief under the Post Conviction Hearing Act, alleging (as is customary in *81such petitions and hearings) that his guilty plea was involuntary and that he was denied the effective assistance of counsel. Following an evidentiary hearing at which appellant was represented by Court-appointed counsel, his petition was dismissed, and this Court affirmed: Commonwealth v. Hill, 427 Pa. 614, 235 A. 2d 347 (1967). Thereafter, appellant filed two petitions —one in November, 1868 and the other in May, 1969. From a dismissal of these petitions without a hearing, appellant took this appeal.
In these new petitions, appellant repeats the charges of an involuntary plea and ineffectiveness of counsel, which were raised and dismissed by this Court in his earlier appeal. He now asserts additionally that he was not informed (a) of his right of appeal from his conviction (although he had, I repeat, his own counsel), or (b) of his right to the assistance of counsel on appeal. This Court now reverses the Order of the lower Court which dismissed appellant’s present petitions, and remands the case for an evidentiary hearing.
I dissent.
I believe that all of appellant’s contentions have either been waived or have been finally litigated and dismissed in a petition in which he was represented by counsel. Act of January 25, 1966, P. L. (1965) 1580, §1, 19 P.S. §§1.180-3 and 1180-4; Commonwealth v. Kravitz, 441 Pa. 79, 269 A. 2d 912. Moreover, there are no extraordinary circumstances to justify this 27-year-old appeal or the present Order of this Court.
The present rule which prevails under the recently enunciated and highly technical decisions of the Supreme Court of the United States, and of this Court, enables a person convicted of a felony to file as many motions, petitions and appeals as he wishes (see, for example, Commonwealth v. Bittner, 441 Pa. 216, 272 A. 2d 484 (1971), where a convicted defendant filed 17 pre- and post-tidal petitions).
*82Chief Justice Burgee recently said, referring to the enormous workload of the Courts, that either the quantity of the appeals must be substantially reduced, or the quality of the Courts’ Opinions will undoubtedly deteriorate.
It is incomprehensible to me how any Court can continue to allow limitless appeals or post-conviction petitions and hearings or habeas corpus proceedings after a guilty plea and judgment of sentence which, while appellant was represented by counsel, was entered many years ago. This makes a mockery of Justice, especially and obviously because the trial attorney and/or the district attorney and/or the trial Judge may have moved away or died or may easily have foi’gotten many important details of what occurred or was said 15-30 years ago. Moreover, it is unfair to the Courts because it clogs their dockets, and consequently is unfair to all the other litigants whose cases are thereby necessarily postponed and delayed, and to the taxpayers because of the increased Court costs, and especially to the law-abiding public who seek for their own protection speedy punishment and incarceration of dangerous criminals.
It is too often forgotten that Justice is not a one-way street—one way for the criminal only; Justice is a two-way street where the law-abiding public should have at least equal rights with the criminal. The time has come—indeed is long since past—for the appellate Courts, both Federal and State, to change their recently created, unrealistic legal technicalities, and to enunciate and establish, in the interest and expedition of our Constitutionally mandated speedy Justice, a new rule or a pro bono publico change in the law with respect to appeals of every nature by a person who is convicted of murder or of any other felony. Once again, I recommend that this new rule, or principle or decision (or, if appropriate, a new or amended Legis*83lative Act), should provide that a person convicted of murder or of any other felony (1) shall have a right to file motions for a new trial and/or arrest of judgment and/or any other motion or petition within ten days after conviction, and (2) shall have the right of (a) one and only one direct counseled appeal, which must be taken within thirty days after a judgment of sentence or other final Order, and (b) in the absence of extraordinary circumstances, one and only one counseled appeal from a P.C.H.A. hearing or writ of habeas corpus or similar proceeding, which must be taken within two years after the entry of a judgment of sentence or other final Order.
For these reasons, I dissent.